Citation Nr: 0502818	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-16 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for the residuals of head 
trauma, with post-traumatic encephalopathy, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from October 1944 to March 
1948.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In August 2003, the Board remanded the case to the RO for 
additional due process development.  This followed 
administrative development by the Board in August 2002.  The 
RO completed the additional development to the extent deemed 
possible and returned the case to the Board for further 
appellate review.  The veteran's representative submitted 
additional argument in his behalf in November 2004.

The Board notes the veteran's representative's assertion that 
the issue of entitlement to a temporary total rating based on 
hospitalization, for the period November 30, 2002, to January 
15, 2003, is inextricably intertwined with the issue of this 
appeal.  The Board disagrees with and rejects this assertion.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue 
of entitlement to a temporary total rating is referred to the 
RO for appropriate development and action.


FINDINGS OF FACT

1.  The veteran's head trauma residuals currently manifest 
with flat affect but no suicide or homicide ideation.  
Thoughts are generally coherent and goal-directed.  Judgment 
is fair to good, and hallucinations, delusions, or other 
psychotic features are denied.  There is no evidence of 
paranoia, obsessive or ritualistic behavior, impulse control, 
or inappropriate behavior.  The veteran denied having 
experienced any panic attacks during the prior year.

2.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, has not 
been more nearly approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for 
residuals of head trauma, with post-traumatic encephalopathy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in April 2000.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's case has remained 
under continued development throughout the appeal period, to 
include additional development taken pursuant to the August 
2003 Board remand.  Third, all of the pertinent medical 
evidence consists of VA treatment records, which are of 
record.  Fourth, the veteran was provided with VCAA notice.

In a letter dated in January 2004 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran of all evidence received by the RO and 
associated with the case file as of the date of the letter.  
Further, the letter instructed the veteran to send any 
medical reports and treatment records in his possession which 
were related to his claim and provided examples of relevant 
medical records.  The letter also informed the veteran to 
provide the RO with the dates and place of any treatment at 
VA facilities so the RO could obtain any pertinent VA 
treatment records.  The letter also informed the veteran that 
he had the option of requesting the RO to also obtain any 
pertinent private treatment records, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.

As noted, the veteran's case has been under continued 
development and he did not respond to the letter or the March 
2004 supplemental statement of the case (SSOC) with 
additional evidence or a request that other identified 
evidence be obtained.  Thus, the Board has clear evidence as 
to how the veteran would respond to a proper notice, albeit 
after the initial adjudication.  See Valiao v. Principi, 17 
Vet. App. 229, 231-32 (2003); Huston v. Principi, 17 Vet. 
App. 195, 203 (2003) ("it is not for the Secretary or this 
Court to predict what evidentiary development may or may not 
result from such notice").  Specifically, the veteran did 
not voice any complaint as to the assistance provided him, 
indicate that he would have pursued his claim any 
differently, or submit additional evidence or request 
development of additional evidence.  Accordingly, in light of 
VCAA notice having been provided, the fact that the veteran 
has demonstrated by his actions, including those after 
receipt of VCAA notice, that there is no missing evidence to 
be obtained, and that he was not misled or misinformed on how 
to substantiate his claim, the Board finds that the timing of 
the VCAA notice did not prejudice the veteran in the pursuit 
of his claim.  It is concluded that he has essentially been 
told to submit all evidence that he had that was pertinent.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

Historically, the July 1995 rating decision granted the 
veteran service connection pursuant to 38 U.S.C.A. § 1151 for 
status post-head trauma with an evaluation of 10 percent, 
effective March 29, 1994.  The veteran fell while a patient 
at a VA medical center, and it was determined that the fall 
was likely due to a syncopal episode induced by an elevated 
level of medication prescribed by VA medical personnel.  A 
July 1998 rating decision increased the veteran's evaluation 
to 30 percent, effective March 29, 1994.  As noted, the 
veteran filed his current claim for an increase in April 
2000.  The May 2000 rating decision denied the claim.

Factual background.

The post-head trauma residuals is the only disability for 
which the veteran is service connected.  The April 2000 VA 
examination report reflects that the veteran was still 
married, he had two adult children, and grandchildren, all of 
whom he was very proud.  He reported that, in 1998, he was 
diagnosed with a major depressive disorder, with panic 
disorder, and a pain disorder.  He also reported having 
undergone open heart surgery, which necessitated several 
subsequent hospitalizations to remove lung fluid.  The 
veteran also reported being of bad mood and that he was 
depressed all of the time, which was aggravated by pain.  He 
had a lot of thoughts about death or dying, which were worse 
before and after his surgery, but that they had recently 
improved.  The veteran reported taking Zoloft, Risperidine, 
Klonopin, and Clonazepam.

The veteran reported that, since his surgery, his interests 
have been down, and that he mainly sits around the house, 
watches TV, and sleeps.  He described his energy level as 
being as low as they can be.  He reported dizziness, 
forgetfulness, and frequent headaches.  Approximately about 
the time of his surgery, he experienced a psychotic episode, 
which included delusions of his wife causing him difficulty, 
which resulted in his being prescribed Resperidine.  Prior to 
the surgery, he reported irritability and anger, but that his 
current medical regimen had helped him do better.  The mental 
status examination revealed the veteran to be oriented times 
three, and he showed no signs of mental dysfunction.  
Orientation and intellectual functioning were intact, and 
insight and judgment were good.  In light of the history and 
symptoms reported by the veteran, the examiner rendered a 
diagnosis of depressive disorder in partial remission and on 
current medications.  A Global Assessment of Functioning 
(GAF) of 52 was assessed.

A January 2001 treatment note reflects that the veteran has 
diagnoses of myriad disorders, to include coronary artery 
disease, hiatal hernia, mitral valve insufficiency, numerous 
mental disorders, to include depression, panic disorder 
without agoraphobia, schizoaffective disorder unspecified, 
and generalized anxiety disorder.

In a statement received in May 2001, the veteran related that 
he had undergone a recent MRI of the brain, and that he had 
recently experienced a stroke, which VA care providers told 
him was related to his service-connected head trauma.  A May 
treatment note of the same date as the veteran's statement 
reflects that the veteran's main complaint was increasing 
back pain.  The note reflects that the May 2001 MRI of the 
brain revealed functional impairment.  The examiner noted 
that the pain caused depression in the veteran but it was not 
as severe as the examiner had observed in the past.  The 
examiner assessed the veteran as alert, lucid, and of 
articulate dysphoric mood, with full range of affect.  The 
examiner noted complaints of frequent awakening and decreased 
interest and energy, all pain related.  The examiner 
encouraged the veteran to continue his strong family 
connections.  GAF was assessed as 48.

A May 2001 neurology note reflects the MRI results as, no 
acute intracranial abnormality; minimal periventric white 
matter disease consistent with old small vessel ischemic 
changes; moderate cortical, central and cerebellar volume 
loss as above, and small lacune of right caudate.  The note 
reflected no comment or opinion as to any relationship to the 
veteran's service-connected disorder.

A June 2001 VA treatment note reflects that the veteran 
presented at an emergency room with complaints of left face, 
neck, and arm pain and weakness.  He also reported slurred 
speech, increased difficulty swallowing, and arm weakness, 
and he denied recent trauma.  A neurologist who examined the 
veteran in the emergency room observed that the veteran 
tended to agree with almost any symptom presented to him, 
though he did deny diplopia.  The neurologist noted a recent 
CT scan of the brain which showed significant sulcal 
dilatation consistent with frontal atrophy, and the May 2001 
MRI.  The examiner observed that the veteran's symptoms and 
the clinical examinations were difficult to localize clearly 
in a single anatomical or vascular distribution, and that the 
likely possibilities were not consistent with his history and 
examination.  The examiner suggested consideration of a 
thalamic infarct with hyperpathia but also observed that it 
was not consistent with the veteran's symptoms, and the head 
CT scan showed no evidence of a new territorial lesion.

A late November 2002 ER treatment note of psychiatric 
ambulatory care reflects the veteran as having an extensive 
medical and psychiatric history.  At his last psychiatric 
follow-up approximately a week earlier, the veteran 
complained that someone was making him move his hands and 
legs, though he denied auditory and visual hallucinations, 
paranoia, depressed mood, or anxiety.  The psychiatric care 
provider noted that the veteran handled his own medications 
but he could not list them, and that multiple medications, 
including anti-depressants, Benzos, and narcotics were likely 
contributing to the changes in the veteran's mental status.

A June 2002 VA psychological test report reflects that the 
examiner interpreted the neuropsychological tests as having 
showed psychomotor slowing and segmented visual planning.  
The examiner observed that declines in visuospatial abilities 
may also reflect deficiencies in executive functions.  The 
examiner noted no evidence of memory decay over time.  The 
examiner deemed the test results as most consistent with 
frontal/subcortical dysfunction and, given the veteran's 
documented vascular pathology, a cerebrovascular dementia 
could not be ruled out.  Further, the veteran's history of 
depression may have contributed to the pattern of results 
but, alone, did not explain the observed deficits.  The 
examiner recommended that information be provided to the 
veteran in small portions, as he exhibited difficulty 
processing large quantities of information.  The examiner 
also recommended referral to a chronic pain group.

A December 2002 treatment note reflects that the veteran was 
admitted for psychiatric inpatient treatment due to potential 
assaultive behavior while he was in mental status changes.  
The report reflects that the examiner noted the chart to 
reflect the veteran exhibited significant mental status 
changes, with delirium, and he was documented to be confused.  
The veteran was described as combative and threatening, and 
he voiced suicidal ideation.  The examiner observed the 
veteran's documented medical history to reflect a psychiatric 
admission in 1996 with a similar presentation.  The veteran 
had been treated with Clonazepam for seven to eight years, 
and he had been more demanding towards Benzodiazepine in May 
2002 and June 2002.  Although the veteran had no substance 
abuse history, the examiner noted that the veteran appeared 
that he might recently have been abusing Klonopin.

The examiner observed the veteran as not oriented to time and 
place, and his thought process was confused and not oriented 
or goal directed.  He found the veteran to be uncooperative, 
as he would not answer questions, except to say he did not 
remember.  As a result, the examiner could not confirm the 
veteran's delusional thoughts.  The veteran's affect appeared 
depressed.  The veteran's son was contacted and reported that 
the veteran had been having memory problems for some time but 
he recently started having paranoia, in that he was hearing 
voices.  The veteran's wife reported that he had been more 
easily confused in the prior few days.  The examiner assessed 
the veteran's history as complex and considered the following 
possibilities: long-term use of Benzodiazepines in moderate 
doses and sudden withdrawal; subdural effusion, though CT 
scan showed no change in effusion.  The examiner considered 
the most likely diagnosis to be Benzo withdrawal delirium 
superimposed on vascular dementia or Alzheimer's dementia 
with behavioral changes.  The Axis I diagnosis was rule out 
Benzo withdrawal delirium, vascular dementia with behavioral 
changes-psychotic features, rule out Alzheimer's dementia 
with behavioral changes-psychotic features, rule out subdural 
hematoma/effusion due to reported history of falls; and rule 
out electrolyte imbalance.  Axis V was a GAF of 20.

Later the same day, the examiner noted the veteran to be 
alert, he reported he had a headache, but he answered every 
question with, "I don't remember."  The veteran's wife 
reported that he had been acting very strange for the past 
week by telling her that he was hearing voices, that someone 
was trying to control him, and that he would lock himself in 
the bathroom for up to four hours.  The veteran's wife 
reported that she was not at all certain that the veteran was 
taking his medications, and that the veteran's claims of 
hearing voices and accusations of someone trying to control 
him were completely new occurrences.  The examiner entered an 
assessment of acute psychosis versus delirium; rule out 
organic brain dysfunction; rule out dementia; rule out 
pseudodementia; and rule out substance induced mood disorder.  
GAF was assessed as 25.

A December 2002 treatment note reflects that the veteran was 
able to talk, though softly.  He complained of a severe 
backache during the prior few days.  The examiner noted the 
veteran had been taking Oxycontin for quite awhile on an 
outpatient basis.

Another December 2002 treatment note reflects that the 
veteran refused to take his fluids or his medication, and he 
was delusional and threatening.  The assessment was delirium 
superimposed on dementia with psychotic features in the 
context of decreased oral fluid and possible withdrawal from 
opiates.

A late December 2002 treatment note reflects that a staff 
member observed the veteran to walk safely across the floor 
to the bathroom, lie down on the bathroom floor, and then 
yell out, "I hit my head."  The staff member related that 
the veteran did not fall or hit his head.

The March 2004 neurological examination report reflects that 
the veteran reported nonspecific memory difficulties.  The 
veteran reported that, since the fall by which he experienced 
head trauma, he experienced severe headaches, neck pain, low 
back pain, and bilateral radiculopathy, and he insisted that 
almost every part of his body was numb.  The examiner noted 
the veteran's records to show a history of thoracic 
compression fracture in 1986 and back surgery, L4-L5 
laminectomy, in 1988.  The examiner also noted a March 2003 
Brain MRI, which showed cortical atrophy and multiple small 
vessel disease.  A 2003 thoracic MRI and cervical x-rays 
showed multilevel degenerative joint disease.  Physical 
examination showed the veteran to ambulate slowly with a 
cane.  Speech and language were intact and his face 
symmetric.  The veteran had decreased sensory sensation to 
touch and pinprick diffusely involving head, trunk area, and 
upper and lower extremities.  Motor examination showed 
significant atrophy of the left first dorsal interossei.  The 
examiner did not note the same atrophy on the right side.  
Deep tendon reflexes were not obtainable.  The veteran 
manifested no evidence of localized motor weakness but 
response was very slow.  The examiner noted the veteran to be 
mainly limited by breathing problems, as well as recent 
cardiac surgery.  The examiner observed that the veteran's 
left side weakness may be due to ulnar neuropathy related to 
entrapment or to cervical degenerative disc disease.  The 
veteran's headaches are probably most consistent with post-
traumatic headaches best addressed with symptom management.  
The examiner noted that the MRI failed to show any evidence 
of fracture, subdural hematoma, or mass identifying lesion, 
but it did show small vessel disease, which, as a rule, does 
not cause headache.  The veteran's diffuse joint and spinal 
pain is most probably related to polyarthralgia or 
osteoarthritis, and his numbness can be related to peripheral 
neuropathy.  The examiner observed that the veteran needed 
symptom management.

The March 2004 psychiatric examination report reflects that 
the examiner noted and set forth the veteran's extensive 
history.  As concerned the veteran's inpatient psychiatric 
treatment from November 2002 to January 2003, the examiner 
noted the records to reflect various explanations for the 
veteran's delirium, to include dehydration and possible 
overuse of, or withdrawal from, Benzodiazepines, as well as 
the reports of the veteran's wife and children which 
described his behavior.  The examiner noted the records to 
reflect that the veteran's dehydration was addressed and, 
after he was started on Risperidine and Seroquel, his 
condition began to improve and there were no further behavior 
problems.  His discharge diagnosis was vascular dementia with 
behavioral changes-psychotic features, rule out Alzheimer's 
dementia, and schizoaffective disorder on Axis I, and 
dehydration and delirium on Axis III.  The examiner noted 
that the veteran's 1998 neuropsychological evaluation 
revealed no decline in his cognitive abilities during the 
prior four years, and that he continued to show low average 
intellectual abilities and difficulty with verbal memory.  
There was no indication of primary progressive dementia.  
Similarly, the 2002 examination showed the same intellectual 
level and psychomotor slowing and segmented visual planning.  
Test results were deemed consistent with frontal/sub-cortical 
dysfunction.

The examiner noted that the veteran's presentation in 2003 
was largely unchanged, in that results indicated some verbal 
memory problems and mild subcortical dysfunction involving 
the frontal and temporal lobes.  The results were not, 
however, deemed to be consistent with a diagnosis of vascular 
dementia, and that depression did not contribute to the 
veteran's performance.  His Geriatric Depression Scale did 
not show clinically significant depression.  The examiner 
noted that the evaluator discussed the veteran's 
susceptibility to delirium and cautioned that delirium is 
often confused with dementia-a distinction which must be 
kept in mind when attempting to explain memory problems.

The veteran reported that he was still married to his wife of 
57 years, with whom he reported a good relationship.  They 
have two adult sons who the veteran is close to.  The veteran 
described himself as a loner historically, and that he no 
longer socialized much with others due to his medical 
problems, but he added that when he did socialize, he got 
along well with others.  He and his wife own a three-family 
house, and reported one of his sons lived in one of the 
apartments.  The veteran reported that he could not 
personally handle all of his activities of daily living due 
to physical limitations.  The examiner noted the veteran to 
be alert and oriented times three.  His gait was slow, which 
he attributed to shortness of breath.  The veteran's speech 
was slow but otherwise unremarkable.  His mood was sad, 
reportedly due to feeling fatigued and the physical 
limitations caused by his medical problems such as shortness 
of breath.  His affect was flat, and he denied any recent 
suicide or homicide ideation.  The veteran's thoughts were 
generally coherent and goal-directed and his concentration 
was fair.  Immediate recall was good and his fund of 
information was fair.  There was evidence of difficulty with 
generalization on abstraction tasks.  Judgment was fair to 
good.  The veteran denied any recent hallucinations, 
delusions, or other psychotic features, and there was no 
evidence of paranoia, obsessive or ritualistic behavior, or 
recent problems with impulse control or inappropriate 
behavior.  The veteran also denied any history of phobias or 
any panic during the prior year.

The examiner noted the veteran's extensive psychiatric 
history and his report that his symptoms had increased in 
severity since 1994, particularly since his discharge from 
his last inpatient admission in January 2003.  The examiner 
observed that, based on his examination of the veteran and 
review of his records, however, there is no clear evidence 
that his psychiatric condition has significantly worsened 
since 1994 with regard to the nature, severity, or frequency 
of symptoms.  The examiner also observed that the veteran's 
neuropsychological test results did not suggest a clear and 
consistent relationship over time between his cognitive 
functioning and his psychiatric symptomatology.  The examiner 
reflected the veteran's current diagnoses as, anxiety 
disorder not otherwise specified, cognitive disorder not 
otherwise specified, history of panic disorder with 
agoraphobia, and rule out somatization disorder.  Current GAF 
was assessed as 45.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Current 
rating evaluations of mental disorders requires a thorough 
familiarity with the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  38 C.F.R. § 4.130.  An evaluation of the disability 
level of a mental disorder is based on the total evidentiary 
picture of the appellant's occupational and social 
impairment.  Further, social impairment is not the sole 
criterion on which an evaluation is based.  38 C.F.R. 
§ 4.126(a), (b).  Further, applicable rating criteria are 
applied via an overall assessment of one's disability 
picture.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran currently is evaluated under DC 9304, dementia 
due to head trauma.  Mental disability which produces 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), allows an 
evaluation of 30 percent.  38 C.F.R. § 4.130, DC 9304.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, allows an evaluation of 50 percent. Id.

The Board finds that the veteran is appropriately, 
reasonably, and fairly evaluated at 30 percent.  The March 
2004 examination report reflects that the examiner conducted 
a thorough review of the veteran's medical history, which 
included his inpatient treatment from November 2002 to 
January 2003, and opined that there was no evidence that the 
veteran's psychiatric symptomatology had increased in 
severity.  The Board finds that the evidence of record is in 
accord with the examiner's opinion and assessment.  38 C.F.R. 
§§ 4.3, 4.7, 4.125(a).

The Board notes the assessment of GAFs in the 20s during the 
veteran's November 2002 hospitalization and the GAF of 45 at 
the March 2004 examination.  The GAF is an assessment scale 
of psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness.  DSM-IV, p. 
46.  A GAF of 21-30 reflects serious impairment in 
communication or judgment, or inability to function in almost 
all areas.  Id., at 47.  A 41-50 rating indicates serious 
impairment in social, occupational, or school functioning.  
Id.  Generally, a GAF of 45, let alone one of 25, with 
accompanying symptomatology, might indicate an evaluation 
higher than 30 percent.  In the veteran's case, however, the 
evidence of record does not support an increase.

The Board notes that the evidence of record shows the veteran 
to also be diagnosed with mental disorders for which he is 
not service connected.  Further, the medical evidence of 
record also shows the veteran to have significant cardiac and 
pulmonary disease for which he is not service connected, and 
that the veteran reported that the impact of these diseases 
on his quality of life had caused him to have extremely low 
energy levels and to feel sadness.  The April 2000 
examination report reflects that the veteran reported that, 
before and after his heart surgery he thought a lot about 
death and dying, and that he was saddened by his physical 
inability to function as he once did.  This report 
notwithstanding, the examiner found the veteran's psychiatric 
symptoms still to support a GAF of 52, which is reflective of 
moderate symptoms.

There also is the matter of the medical evidence from the 
veteran's inpatient treatment record having shown that 
dehydration and possible misuse of some of the medication 
prescribed for his non-service-connected disorders may have 
played a significant role in the symptomatology he 
manifested.

The Board also has considered the fact that the examiner at 
the March 2004 psychiatric examination did not assess a 
separate GAF for the veteran's service-connected and non-
service-connected mental disorders, which might require 
attributing all symptomatology to the service-connected 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  
Nonetheless, the Board finds that such is not indicated, in 
that the examiner specifically found that the veteran's 
psychiatric symptomatology had not increased in severity.  
Accordingly, the Board finds that the evidence of record 
shows the veteran to be fairly evaluated at 30 percent.  
38 C.F.R. § 4.3, 4.7, 4.130, DC 9304.  The Board finds that a 
higher evaluation of 50 percent is not warranted for the same 
reason: the medical evidence shows the veteran's psychiatric 
symptomatology not to have increased in severity.  Id.

As concerns the veteran's May 2001 statement, the Board notes 
that none of the medical evidence of record reflects a 
finding or opinion that the veteran's vascular symptomatology 
is related to his service-connected disorder.


ORDER

Entitlement to an increased rating is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


